Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3)	Claims 1, 3-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO 2009/094803) in view of Hemingway (US 2006/0207699) and Cady et al (US 4,381,810).
	Chen discloses a pneumatic tire comprising an upper rubber layer 20, first alert layer 221 and second alert layer 222 [FIGURES 2A, 3, machine translation].  The upper rubber layer 20 (upper layer), the first alert layer 221 (intermediate layer) and the second alert layer 222 (lower layer) comprise the same rubber material and are integrally combined to prevent separation [machine translation].  The upper rubber layer 20, the first alert layer 221 and the second alert layer 222 have different colors [machine translation].  The first alert layer 221 visually informs a user of tire wear [machine colored first alert layer 221, and the claimed lower tread layer reads on colored second alert layer 222.     
	In claim 1, the claimed grooves read on the grooves shown in FIGURES 2A, 3 and the claimed bosses appear to read on the land portions separated by the grooves shown in FIGURES 2A, 3.  IN ANY EVENT:  As to claim 1, it would have been obvious to one of ordinary skill in the art to provide Chen's pneumatic tire with blocks ("bosses") separated by circumferential grooves and lateral grooves since it is well known / conventional per se in the tire art, as evidenced by Hemingway, to provide a pneumatic tire having a tread such that the tread comprises blocks separated by circumferential grooves and lateral grooves [FIGURE 1]; one of ordinary skill in the art readily appreciating that the circumferential grooves and lateral grooves improve wet traction.
	As to claim 1, one of ordinary skill in the art readily understand that layers 20, 221 and 222 are sequentially bonded and that colored first alert layer 221 has a uniform thickness and continuously extends with a uniform depth below surfaces and inside surfaces of land portions and grooves in light of Chen's teaching to form layers by extrusion and to integrally combine the layers to form a tire as shown in FIGURES 2A, 3.  IN ANY EVENT:  As to claim 1, it would have been obvious to one of ordinary skill in the art to provide Chen's pneumatic tire such that layers 20, 221 and 222 are sequentially bonded and that the colored first alert layer 221 has a uniform thickness and continuously extends with a uniform depth below surfaces and inside surfaces of land portions and grooves.  Also note that Chen's FIGURE 3 illustrates the intermediate layer 221 having a uniform thickness and being at a uniform depth.  
	With respect to specified uniform depth in claims 1, 3 and 4, it would have been obvious to one of ordinary skill in the art to provide Chen's pneumatic tire such that the grooves have a depth and the colored first alert layer 221 (colored wear identification layer) extends at a uniform depth of 20-40% (claim 1), 20%, 30% or 40% (claim 3) of the depth of the grooves below the surfaces and inside surfaces of the blocks ("bosses") and grooves; the colored first alert layer 221 (colored wear identification layer) has a thickness of 5 to 10% of the depth of the grooves and the colored second alert layer 222 (lower tread layer) has a thickness of 50-100% of the depth of the grooves (claim 4) since (1) Chen discloses a tire tread comprising an upper layer 20 (rubber layer 20), an intermediate layer 221 (first alert layer 221) and a lower layer 222 (second alert layer 222) wherein the intermediate layer 221 and lower layer 222 extend into land portions above bottoms of the grooves wherein the thickness of the intermediate layer 221 (first alert layer 221) is less than the thickness of the lower layer 222 (second alert layer 222) [FIGURES 2A, 3, machine translation] and (2) Cady et al teaches providing a pneumatic tire having a tread comprising grooves 28, an upper layer 34 having lower rolling resistance and lower layer 36 having better traction such that the lower layer 36 extends into the land portions above bottoms of the grooves 28 [FIGURE] and the thickness of the upper layer 34 is 20-80% of the depth of the grooves 28 [col. 3 lines 30-40] wherein, in an example, the tread has a thickness of 14.2 mm, the grooves 28 have a depth of 9.4 mm and an undertread 32 has a thickness of 4.8 mm [9.4 mm + 4.8 mm = 14.2 mm] [col. 1 lines 60-68, col. 2 lines 1-30].  When Chen's upper layer 20 is provided with a thickness of 20 to 80% groove depth as per Cady et al, then the intermediate layer of Chen's tread has a uniform depth of 20 to 80% groove depth (covering and rendering obvious the claimed range of 20 to 40% groove depth).  It is noted that Chen's upper rubber layer 20 corresponds to Cady et al's outer layer 34 (both of these layers defining a ground contacting tread surface of a tire).  Providing Chen's intermediate layer at a uniform depth of 20 to 40% groove depth is consistent with Chen's FIGURE 3 since Chen's FIGURE 3 illustrates the radially outermost surface of the intermediate layer 221 being located above the bottom of the grooves.  
	As to claim 5, one of ordinary skill in the art would readily understand that first alert layer 221 has a single color.  IN ANY EVENT:  As to claim 5, it would have been obvious to one of ordinary skill in the art to provide the colored first alert layer 221 (colored wear identification layer) with a single color since (1) Chen teaches that when the colored first alert layer 221 is exposed due to tread wear, the user is visually informed of tread wear and (2) Hemingway teaches providing a pneumatic tire having a tread with a colored first strip 2 having a exposed and visually informs a user of the tread being worn to a warranty level [paragraph 25].     
	As to claim 6, Hemingway teaches fluorescent green, red, blue, yellow, pink or orange.
	As to claim 8, Chen discloses a tire.
4)	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO 2009/094803) in view of Hemingway (US 2006/0207699) and Cady et al (US 4,381,810) as applied above and further in view of Japan 316 (JP 05-286316) and Puhala et al (US 2007/0144643)
	As to claim 7, it would have been obvious to one of ordinary skill in the art to provide Chen's colored first alert layer 221 (colored wear identification layer) which is exposed upon tread wear  such that it is a multi-color layer formed by mixing two or more bright color raw materials, the bright color raw materials comprise red, yellow, orange, green, blue or purple raw materials since (1) Japan 316, directed to a pneumatic tire having a tread comprising a colored layer 4 which is exposed upon tread wear, teaches that the colored layer 4 may comprise two or more colors [FIGURES 1-2, paragraph 9] and (2) Puhala et al teaches a colored tread composition comprises a mixture of blue particles 20b and red particles 20a [FIGURE 3, paragraph 26].



5)	Applicant's arguments filed 12-1-21 have been fully considered but they are not persuasive.
	Applicant argues that Chen does not suggest "the plurality of grooves has a depth and the uniform depth is equal to 0.2 to 0.4 times the depth".  This argument is not persuasive since Chen teaches / renders obvious a three layer tread comprising grooves and an upper layer 20, intermediate layer 221 and lower layer 222 wherein the intermediate layer 221 has a uniform thickness and is provided at a uniform depth and (2) Cady et al teaches a two layer tread comprising grooves and an upper layer and lower layer wherein the thickness of the upper layer is 20 to 80% of the non-skid portion (depth of the grooves).1  With respect to uniform thickness and uniform depth, note Chen's teaching to form layers by extrusion and integrally combine the layers to form a tire as shown in FIGURES 2A, 3.  Also note that Chen's FIGURE 3 illustrates the intermediate layer 221 having a uniform thickness and being at a uniform depth.  When Chen's upper layer 20 is provided with a thickness of 20 to 80% groove depth as per Cady et al, then the intermediate layer 221 of Chen's tread has a uniform depth of 20 to 80% groove depth (covering and rendering obvious the claimed range of 20 to 40% groove depth).  It is noted that Chen's upper layer 20 corresponds to Cady et al's outer layer 34 (both of these layers defining a ground contacting tread surface of a tire).  Providing Chen's intermediate layer 221 at a uniform depth of 20 to 40% groove depth is consistent with Chen's FIGURE 3 since Chen's FIGURE 3 illustrates the radially 
	Applicant argues that Chen fails to teach the relationship between the thickness and extending depth of the alert layer and the depth of the grooves.  This argument is not persuasive.  As explained above, Chen teaches / renders obvious a three layer tread comprising grooves and an upper layer 20, intermediate layer 221 and lower layer 222 wherein the intermediate layer 221 has a uniform thickness and is provided at a uniform depth.  When Chen's upper layer 20 is provided with a thickness of 20 to 80% groove depth as per Cady et al, then the intermediate layer 221 of Chen's tread has a uniform depth of 20 to 80% groove depth (covering and rendering obvious the claimed range of 20 to 40% groove depth).
	Applicant's arguments regarding Hemmingway are not persuasive since Hemmingway suggests providing Chen's tread with blocks separated by circumferential grooves and lateral grooves; one of ordinary skill in the art readily appreciating that the circumferential grooves and lateral grooves improve wet traction.  In other words, Hemmingway renders obvious providing Chen's land portions as "bosses"; it being noted that Chen teaches / renders obvious providing the tread such that intermediate layer 221 has a uniform thickness and continuously extends with a uniform depth below surfaces and inside surfaces of land portions and grooves.  Applicant fails to present a convincing argument as to why it would have been non-obvious to provide Chen's tread with a block tread pattern.
	Applicant's argument's regarding Cady are not persuasive since Cady et al provides ample suggestion to provide the outer layer 20 of Chen's tread with a thickness 
	Applicant argues that Cady does not disclose the relationship between the inner and outer layers 36 and 34 and the grooves directly.  Applicant is incorrect.  In Cady's disclosure, the thickness of the tread 24 equals the thickness of the non-skid portion 30 and the thickness of the undertread 32.  The thickness of the non-skid portion 30 equals the depth of the grooves 28.  In an example, the thickness of the non-skid portion 30 is 0.37 inches (9.4 mm) and the thickness of the undertread 32 is 0.19 inches (4.8 mm).  Therefore, the thickness of the tread 24 is 9.4 mm + 4.8 mm = 14.2 mm.  In this tread 24, the depth of the grooves 28 is 0.37 inch (9.4 mm).  See col. 1 lines 60-68 and col. 2 lines 1-30 of Cady et al.  Thus, Cady et al teaches that the thickness of the outer layer 34 is about 20% to about 80% of the thickness of the non-skid portion 30.  In other words, Cady et al teaches that the thickness of the outer layer 34 is about 20% to about 80% of the depth of the grooves 28.
	With respect to claim 7, applicant's argument regarding Japan 316 and Puhala et al is not persuasive since these references fairly render obvious using a mixture of two different color materials for the colored wear identification layer 221 of Chen. 
6)	No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
February 7, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In Cady, thickness of non-skid portion 30 of tread equals depth of grooves 28 in the tread because the grooves 28 provide the tread with the non-skid property.